Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 10/11/2021. 
Reasons for Allowance
Claims 8, 9, 11-16, 23-31, and 35-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a multiplayer surgical graft, comprising, inter alia, said reinforcing structure having an outer periphery defined by outermost edges of said mesh structure, and a band of lyophilized extracellular matrix material around the entire outer periphery of the reinforcing structure, said band being void of synthetic mesh material.
The combination of the closest prior art, Malaviya et al. (US Pub. No.: 2005/0249771), Browning (US Pub. No.: 2004/0172048), Munrett (US Pat. No.: 2,756,746), and Evans et al. (WO 2007/109062) discloses substantially all the limitations of the independent claims.  However, none of Malaviya, Browning, Munrett, and Evans discloses or renders obvious said reinforcing structure having an outer periphery defined by outermost edges of said mesh structure, and a band of lyophilized extracellular matrix material around the entire outer periphery of the reinforcing structure, said band being void of synthetic mesh material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771